

GENERAL RELEASE OF CLAIMS
This Agreement is by and between Oscar Rodriguez (“Employee”) and Extreme
Networks, Inc. (the “Company”). This Agreement will become effective on the
eighth (8th) day after it is signed by Employee (the “Effective Date”), provided
that the Company has signed this Agreement and Employee has not revoked this
Agreement (by written notice to Charlie Carinalli at the Company) prior to that
date.
RECITALS
A.Employee is employed by the Company as its President and Chief Executive
Officer pursuant to an Offer Letter dated July 29, 2010 as amended by the
Parties on September 13, 2012 (“Employment Agreement”).
B.The Parties have mutually agreed that Employee’s employment will end effective
April 25, 2013 (“Separation Date”) and will treat the separation as one without
“cause”. As a result, and pursuant to the terms of the Employment Agreement,
Company shall provide Employee with the severance payments and benefits
described herein in exchange for Employee’s promises and covenants set forth
herein.
C.Employee was granted an option to purchase 900,000 shares of the Company’s
common stock at $3.03 per share by the Company on or about November 3, 2010 (the
“First Option”), which First Option was subject to a vesting schedule and other
terms and conditions contained in the Extreme Networks Inc. 2005 Equity
Incentive Plan Stock Plan (the “Plan”) and in the applicable Extreme Networks,
Inc. Stock Option Agreement (U.S. Participants) between the Company and
Executive (collectively, the “First Option Agreement”). As of the Separation
Date, Employee had become vested in 600,000 shares of stock subject to the First
Option, and Employee had not become vested in 300,000 shares of stock subject to
the First Option.
D.Employee was granted an option to purchase 600,000 shares of the Company’s
common stock at $3.29 per share by the Company on or about August 3, 2011 (the
“Second Option”), which Second Option was subject to a vesting schedule and
other terms and conditions contained in the Plan and in the applicable Extreme
Networks, Inc. Stock Option Agreement (U.S. Participants) between the Company
and Executive (collectively, the “Second Option Agreement”). As of the
Separation Date, Employee had become vested in 250,000 shares of stock subject
to the Second Option, and Employee had not become vested in 350,000 shares of
stock subject to the Second Option.
E.Employee was granted an option to purchase 218,000 shares of the Company’s
common stock at $3.54 per share by the Company on or about November 3, 2012 (the
“Third Option”), which Third Option was subject to a vesting schedule and other
terms and conditions contained in the Plan and in the applicable Extreme
Networks, Inc. Stock Option Agreement (U.S. Participants) between the Company
and Executive (collectively, the “Third Option Agreement” and each of the First
Option Agreement, the Second Option Agreement, and the Third Option Agreement,
an “Option Agreement”). As of the Separation Date, Employee had not become
vested in any shares of stock subject to the Third Option (together with the
vested shares subject to the First Option and the Second Option, the “Vested
Options”), and Employee had not become vested in 218,000 shares of stock subject
to the Third Option (together with the unvested shares subject to the First
Option and the Second Option, the “Unvested Options”).
F.Employee was granted 100,000 of the Company’s restricted stock units by the
Company on or about November 3, 2010 (the “First RSU Grant”), which First RSU
Grant was subject to a vesting schedule and other terms and conditions contained
in the Plan and in the applicable Extreme Networks, Inc. Restricted Stock Unit
Agreement (U.S. Participants) between the Company and Employee




--------------------------------------------------------------------------------



(collectively, the “First RSU Agreement”). As of the Separation Date, Employee
had not become vested in 33,333 of the restricted stock units subject to the
First RSU Grant.
G.Employee was granted 100,000 of the Company’s restricted stock units by the
Company on or about August 10, 2011 (the “Second RSU Grant”), which Second RSU
Grant was subject to a vesting schedule and other terms and conditions contained
in the Plan and in the applicable Extreme Networks, Inc. Restricted Stock Unit
Agreement (U.S. Participants) between the Company and Employee (collectively,
the “Second RSU Agreement”). As of the Separation Date, Employee had not become
vested in 66,666 of the restricted stock units subject to the Second RSU Grant.
H.Employee was granted 115,000 of the Company’s restricted stock units by the
Company on or about November 3, 2012 (the “Third RSU Grant”), which Third RSU
Grant was subject to a vesting schedule and other terms and conditions contained
in the Plan and in the applicable Extreme Networks, Inc. Restricted Stock Unit
Agreement (U.S. Participants) between the Company and Employee (collectively,
the “Third RSU Agreement” and each of the First RSU Agreement, the Second RSU
Agreement, and the Third RSU Agreement, a “RSU Agreement”). As of the Separation
Date, Employee had not become vested in 115,000 of the restricted stock units
subject to the Third RSU Grant (together with the unvested restricted stock
units subject to the First RSU Grant and the Second RSU Grant, the “Unvested
RSUs”).
NOW, THEREFORE, the parties agree as follows:


1.Severance Package. In exchange for the promises set forth herein, Company
agrees to provide Employee with the following payments and benefits (“Severance
Package”) pursuant to the Employment Agreement, to which Employee is not
otherwise entitled absent entering into this Agreement and Employee’s
resignation from the Board of Directors of the Company and as an officer or
director of any subsidiaries of the Company. Employee acknowledges and agrees
that this Severance Package constitutes adequate legal consideration for the
promises and representations made by Employee in this Separation Agreement.
1.1    Severance Payment. Company agrees to provide Employee with a severance
payment equal to twelve (12) months of Employee’s base salary, Five Hundred
Twenty-Four Thousand Dollars ($524,000), less all appropriate federal and state
income and employment taxes (“Severance Payment”). The Severance Payment will be
paid out in a lump sum within 10 days following the Effective Date of this
Agreement and Employee’s resignation from the Board of Directors of the Company
and as an officer or director of any subsidiaries of the Company.
1.2    Continuation of Group Health Benefits. Company agrees to pay the premiums
required to continue group health care coverage for Employee and Employee’s
family through April 30, 2014, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that
Employee elects to continue and remains eligible for these benefits under COBRA,
and does not become eligible for health care coverage through another employer
during this period. Employee agrees that Employee will immediately notify
Company within one week of becoming eligible for benefits through another
employer.
1.3    Acceleration of Vesting. Company agrees to cause the vesting of 452,209
of Employee’s Unvested Options (225,000 shares at $3.03 per share for the First
Option, 150,000 shares at $3.29 for the Second Option, and 77,209 shares at
$3.54 for the Third Option) and 105,000 of Employee’s Unvested RSUs (33,333 RSUs
for the First RSU Grant, 33,333 RSUs for the Second RSU Grant, and 38,334 RSUs
for the Third RSU Grant) subject to and contingent upon this Agreement becoming
effective and Employee’s resignation from the Board of Directors of the Company
and as an officer or director of any




--------------------------------------------------------------------------------



subsidiaries of the Company, such number being equal to the number of Unvested
Options and Unvested RSUs which would have vested on or before April 30, 2014
had Employee remained employed by Company (“Accelerated Options/RSUs”). Subject
to and contingent upon the general release provided for in Section 2 below
becoming effective and Employee’s resignation from the Board of Directors of the
Company and as an officer or director of any subsidiaries of the Company, the
Accelerated Options/RSUs shall be deemed to have become vested on the Separation
Date. Other than specifically provided herein, the Employee’s options and
restricted stock units shall continue to be governed by the terms and conditions
of the applicable Option Agreement or RSU Agreement pursuant to which such
option was issued and the Plan.
1.4    Prorated Bonus. Company agrees to provide Employee with a prorated share
of Employee’s target bonus for fiscal year 2013 in the amount of $480,334, less
all appropriate federal and state income and employment taxes (“Bonus Payment”).
The Bonus Payment will be paid out in a lump sum when other target bonuses for
fiscal year 2013 are generally paid, but in no event later than March 15, 2014.
2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns (collectively “Released
Parties”) of and from any and all claims, actions and causes of action, whether
now known or unknown, which Employee now has, or at any other time had, or shall
or may have against those released parties based upon or arising out of any
matter, cause, fact, thing, act or omission whatsoever directly related to
Employee’s employment by the Company or the termination of such employment and
occurring or existing at any time up to and including the Effective Date,
including, but not limited to, any claims of breach of written contract,
wrongful termination, retaliation, fraud, defamation, infliction of emotional
distress, or national origin, race, age, sex, sexual orientation, disability or
other discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, the Americans with Disabilities Act,
or any other applicable law. The parties acknowledge that this general release
is not intended to bar any claims that, by statute, may not be waived, such as
Employee’s right to file a charge with the National Labor Relations Board or
Equal Employment Opportunity Commission and other similar government agencies,
claims for statutory indemnity, workers’ compensation benefits or unemployment
insurance benefits, as applicable, and any challenge to the validity of
Employee’s release of claims under the Age Discrimination in Employment Act of
1967, as amended, as set forth in this Separation Agreement
3.    Employee acknowledges that he has read Section 1542 of the Civil Code of
the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.


4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, and (ii) any stock option, stock grant, stock purchase or
other equity award agreements between the Company and Employee.




--------------------------------------------------------------------------------



5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.
6.    Employee agrees that Employee will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company or any of the other Released
Parties. In exchange for Employee’s promises herein, Company agrees that its
officers and directors shall not make any voluntary statements, written or oral,
or cause or encourage others to make any such statements that defame, disparage
or in any way criticize the personal and/or business reputations, practices or
conduct of Employee.
7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in San Jose,
California. Judgment on the award may be entered in any court having
jurisdiction. The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.
8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in Section 4 of this Agreement. This Agreement may not be modified or
amended except by a document signed by an authorized officer of the Company and
Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE HAS UP TO 21 DAYS TO CONSIDER THIS AGREEMENT,
THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER EMPLOYEE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS
DESCRIBED IN SECTION 1.








--------------------------------------------------------------------------------



 
 
 
 
 
 
Dated:
April 28, 2013
 
 
By:
/s/ OSCAR RODRIGUEZ
 
 
 
 
 
Oscar Rodriguez
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Extreme Networks, Inc.
 
 
 
 
 
 
Dated:
April 28, 2013
 
 
By:
/s/ CHARLIE P. CARINALLI
 
 
 
 
 
Charlie P. Carinalli
 
 
 
 
 
Compensation Committee Chairman







